Citation Nr: 0807602	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What schedular evaluation is warranted for an umbilical 
hernia from May 29, 2002?

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for an 
umbilical hernia and assigned a noncompensable evaluation 
effective May 29, 2002, and denied entitlement to service 
connection for residuals of a back injury.  The appeal was 
thereafter transferred to the Columbia, South Carolina 
Regional Office.

In September 2006, the Board inter alia denied the claims 
listed on the title page of this decision.  The veteran 
appealed, and in October 2007, the United States Court of 
Appeals for Veterans Claims granted a joint motion for 
remand, and vacated the prior decision to the extent that it 
denied the claims noted on the title page.  An appeal to the 
issue of entitlement to service connection for pes planus was 
dismissed.


FINDINGS OF FACT

The preponderance of the competent evidence of record is 
against finding that a back disability is related to service.


CONCLUSIONS OF LAW

Chronic residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 
correspondence and the December 2002 rating decision fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the service 
connection claim.  The claim was readjudicated in a March 
2004 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is, however, harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.



Service connection

Background

Service medical records show a notation in March 1983 that 
the veteran was involved in a tank accident one month prior 
and there was evidence of sore ribs.  In January 1984, the 
veteran complained of back pain from an accident three days 
prior and a history of back trouble.  

In early February 1984, he complained of a three month 
history of back pain.  The assessment was a muscle strain.  
Later, in mid February 1984, there were no symptoms.  Two 
days later persistent pain was noted.  

A physical in March 1984 referred to recurrent back pain, 
secondary to a tank accident.  A March 1984 separation 
examination revealed a normal spine.

In April 1984, the veteran was still complaining of back 
pain.  The examiner found no physical findings, and raised 
the question whether the appellant's symptoms involved a 
desire for secondary gain.  Three days later, he complained 
of mid-back pain.  

VA treatment records dated between January 2001 and September 
2002 show treatment for low back pain.  The veteran was seen 
for severe back pain in May 2002.  June 2002 x-rays showed a 
normal lumbosacral spine.  He complained of back pain in July 
2002.  It was noted that the veteran had unremarkable back x-
rays in the past.  The assessment noted that it could be 
muscle spasm related.  The condition was noted as less 
concerning in light of normal neurological examination.  The 
veteran was scheduled for a MRI and was given medication for 
pain.  The veteran was seen for a follow-up for his back pain 
later in mid July 2002.  The veteran complained of chronic 
recurrent low back pain which had been constant for two 
months.  The veteran denied a history of back trauma.  X-rays 
were normal.  

At his October 2002 VA examination the veteran reported 
having low back pain since a tank accident in service in 
1982.  The examiner noted the normal x-rays in June 2002, and 
that an August 2002 MRI showed a mild diffuse disc bulge with 
minimal flattening of the anterior thecal sac and posterior 
displacement of the transiting L5 nerve root, with no 
evidence of neural forminal or lateral recessed stenosis 
seen.  There was accompanying mild ligamentum flavum 
hypertrophy at the L4-L5 level.  At L5-S1 there was a shallow 
right paracentral herniated nucleus pulposus which displaced 
the transiting S1 nerve root posteriorly.  There was no 
evidence of lateral recess or neural foraminal stenosis.  

The examiner opined that the veteran had some degenerative 
disc disease and a herniated shallow right paracentral 
herniated disc at L5-S1 displacing transiting nerve root.  
However, in the absence of any medical record more precisely 
effecting his low back, and in the absence of any intervening 
medical record between the early 1980's and the present, the 
examiner was unable to conclude that his current low back 
pain was related to a tank accident.  The examiner noted that 
even if we assume that if it happened in-service, there was 
no indication that his low back was affected.  Therefore, he 
concluded that the veteran's current low back pain was not 
related to the tank accident.  The examiner did not otherwise 
relate a current back disorder to service.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the record the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for residuals of a back injury.  Although 
service medical records show treatment for back pain, the 
March 1984 separation examination revealed a clinically 
normal spine.  The medical records show no treatment for a 
back disorder until 2001, approximately 17 years after 
separation from active duty service.  In addition, after 
reviewing the record an October 2002 VA examiner opined that 
he was unable to conclude that the veteran's current low back 
disorder was related to an in-service tank accident.  The 
examiner noted that even if we assume that if a tank accident 
happened in-service, there was no indication that his low 
back was affected.  Therefore, he concluded that the 
veteran's current low back pain was not related to the tank 
accident.  

In the absence of competent evidence linking a current back 
disorder to service, and in light of the October 2002 
opinion, the preponderance of the evidence is against the 
veteran's assertion that his current low back disability is 
related to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Therefore, service connection for residuals of a back 
injury must be denied.

In reaching this decision the Board considered the 
appellant's assertion that he has had chronic back pain off 
and on since 1982.  The Board finds, however, the probative 
value of that statement to be outweighed by the October 2002 
VA examiner's opinion that the veteran's current low back 
pain was not related to the tank accident.  The probative 
value of the appellant's statement is also outweighed by the 
fact that there are no medical records documenting a 
continuity of symptoms between service separation in 1984 and 
2001.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 
F.3d 1330 (Fed. Cir. 2000) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury.


REMAND

Given that the appellant's umbilical hernia not been examined 
for compensation purposes since October 2002, the Board finds 
further development to be in order.  Green v. Derwinski, 1 
Vet. App. 121 (1991) (Governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran.)

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for disorder claimed on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the RO must send the 
veteran corrective notice to fulfill the 
requirements set forth in Vazquez-Flores 
v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008)

2.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for an umbilical hernia since 
May 2002.  If treatment records are 
identified, the RO should take the 
necessary steps to obtain all records 
which have yet to be associated with the 
claims file.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Thereafter, the veteran should be 
scheduled for a comprehensive examination 
of his umbilical hernia. This examination 
should be conducted by a physician.  The 
claims folder must be provided to the 
examiner for review.  The examiner must 
identify any objective evidence of an 
umbilical hernia, and report whether the 
appellant's symptoms include a recurrent, 
readily reducible umbilical hernia which 
is well supported by truss or belt.  The 
examiner must also address whether 
residuals of an umbilical hernia include 
evidence that the hernia is small and 
postoperative but recurrent; where it is 
inoperable and irremediable, and either 
not well supported by truss; or not 
readily reducible.  Finally, the examiner 
must address whether the umbilical hernia 
is manifested by a small, postoperative 
ventral hernia that is not well supported 
by a belt under ordinary conditions, by a 
healed ventral hernia, or by post-
operative wounds with weakening of 
abdominal wall and indication for a 
supporting belt.  A complete written 
rationale must be provided for any 
opinion offered.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the RO should prepare a new 
rating decision and readjudicate the 
issue of entitlement to an increased 
evaluation for an umbilical hernia since 
May 29, 2002.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the RO. The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


